Dewey, J.
The question here raised is not free from difficulty. The Rev. Sts. c. 7, §<§> 6, 7, 9, seem to provide, by express enactment, as the general rule for the assessment of taxes, that it shall be, in reference to polls, and personal estate, in the town where the party shall be an inhabitant, on the 1st day of May in each year; and in reference to real estate, *180to the person who is owner or in possession thereof on the 1st day of May; thus making that precise period of time the test, in reference to which all questions as to residence, or ownership of property which is the subject of taxation, are to-be brought. Such is undoubtedly the rule applicable' to all assessments of town, county, and state taxes.
The further inquiry is, whether this provision as to the assessing of taxes extends also to taxes assessed upon the inhabitants of school districts, in pursuance of a vote of a district raising money. It is contended for the defendants, that the Rev. Sts. c. 7, § 16, and c. 23, § 37, require that all taxes upon members of school districts shall be assessed in like manner as town taxes are assessed, and according to the rules prescribed in the seventh chapter. These general provisions certainly exist; but whether they embrace every provision, in their application to school district taxes, is the point we are now called upon to decide. Are such taxes to be assessed upon all persons, inhabitants of such school districts on the 1st day of May preceding the, assessment of the tax, irrespective of the time when the money was voted by the district, and of the change of residence or removal from the district after the 1st of May, but before the holding of the meeting of the school district, and the voting to raise such sum of money ? Town taxes are annual _ taxes, regularly assessed each year; and in reference to them a fixed period, as that of May 1st, will probably do nearly equal justice to all concerned, and especially will secure every individual from double taxation, by two different towns, in the same year. But school district taxes are, comparatively, infrequently assessed. They are not annual taxes, and are levied only for the purpose of erecting or repairing school houses, and furnishing necessary articles for the use of schools. They are usually levied only at long intervals, and therefore not to be equalized or more equitably proportioned by a reference to the 1st of May previous, as the period of inhabitancy in the district. Unless the statute is imperative on the subject, there seems to be no good reason for subjecting a party to the payment of a tax *181who has in good faith removed from the district before the district has voted to raise the money.
In construing the Rev. Sts. c. 7, <§><§. 6, 7, 9, we are also to give effect to c. 23, <§> 33, which requires that “ in raising and assessing money in the several school districts, every inhabitant of the district shall be taxed in the district in which he lives.” It seems to us that the most reasonable construction of the various provisions of c. 7, on this subject, would be to hold that the provisions of law regulating the assessment of a school district tax are not, in all respects, entirely similar to those for assessing town taxes, and that the provisions of <§><§> 6, 7, 9, before referred to in reference to inhabitancy on the 1st of May, do not necessarily include assessments of school district taxes. These taxes are to be assessed upon the same general principles as town taxes ; and the valuation of the polls and estates on the 1st day of May will be the valuation in reference to which the tax is to be assessed; subject, however, to the further provision, that no person is to be assessed who was not an inhabitant of the district when the money was voted by the district. In this way, we give proper effect to c. 23, § 33. The rule will be equitable and reasonable in exonerating those persons who may have been inhabitants on the 1st day of May previous, but who may have removed from the district before the money was granted. The construction given by this court to St. 1826, c. 143, in the case of Taft v. Wood, 14 Pick. 362, has some bearing upon the present question. That statute also required assessments upon members of a school district to be made in the same manner as town taxes are assessed — upon polls and estates. The poll tax had been assessed there in a sum higher than was authorized by law in the assessment of town taxes; and it was contended that it was therefore invalid, and in violation of the general law regulating the assessment of town taxes. But the court held that the tax was valid, upon the ground that the provision in reference to a limitation in the amount of the poll tax was not applicable to school district taxes; and principally for the reason that such taxes were *182only assessed at long intervals and for very limited objects, which would seldom require grants of money, while town taxes were annually assessed, and might reasonably require provisions not applicable to school district taxes.
The court are of opinion that this tax was illegally assessed upon the plaintiff, and that he is entitled to recover back the amount of the tax thus assessed, and paid under a warrant of distress against him in the hands of an officer.

Exceptions overruled.